Citation Nr: 1523608	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-34 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hand arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had service in the Alabama Army National Guard, and was in active service from July 1979 to October 1979, September 1990 to February 1993, and June 2004 to August 2005.  The Veteran participated in Operations Desert Storm and Iraqi Freedom, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior to and subsequent to his activations. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a Travel Board hearing in February 2011 before the undersigned.  A transcript is of record.

This issue was previously remanded by the Board in December 2011 and January 2014 for further development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for paralysis of the sciatic nerve was raised by the Veteran in a March 2015 supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's current bilateral hand arthritis as likely as not is related to his military service.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hand arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has a disability of the bilateral hands which is manifested by recurrent pain and stiffness.  The Veteran testified in February 2011 that his hand pain began while he was serving in Iraq during his last period of service, and that he first received treatment for his hands soon after separation from service, in either 2005 or 2006.  He stated that he had no problems with his hands prior to this period of service, and that he believes it could be related to witnessing the death of a friend while driving and holding the steering wheel very tightly.  He has also submitted several written statements describing how while driving in a convoy in Iraq an explosive hit near his truck, causing permanent hearing loss and emotional stress.

The Veteran's personnel records confirm that the Veteran worked as a heavy vehicle driver during service.  His service treatment records show that in December 2004, while stationed at Camp Cedar, Iraq, he was in a truck convoy when either an improvised explosive device (IED) or a rocket-propelled grenade (RPG) hit between his truck and another truck.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has met the current disability requirement.  In February 2006, the Veteran was first treated for bilateral hand cramps while driving.  In January 2007, he reported bilateral hand and wrist pain and weakness and was given wrist splints.  The Veteran's VA treatment records show a history of arthritis of the bilateral hands, and the December 2014 VA examiner confirmed the diagnosis of osteoarthritis of the bilateral hands.

The Board also accepts that the Veteran is competent to report certain types of in-service injuries and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that his bilateral hand pain and stiffness began in service, and that it has been consistently the same type of symptoms from that time to the present.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and the contemporaneous medical records, and the Board notes the relatively brief interval between his discharge from service in August 2005 and his complaint of hand cramps in February 2006.  Therefore, the Board finds that the Veteran has had continuous hand symptoms in and since service.

The Board does acknowledge that there are VA medical opinions weighing against the claim, but finds them to be inadequate because they did not fully consider the Veteran's credible statements regarding his hand symptoms.  Moreover, lay evidence can be competent when testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The February 2012 VA examiner noted that there was no documentation of an IED injury to the hands in service, but he did not discuss the Veteran's credible lay statements that he had experienced hand pain and swelling while still in service.

The December 2014 VA examiner also attributed the Veteran's hand pain to his work as a trucker prior to his period of service from 2004 to 2005.  The Board notes, however, that the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As there was no notation of arthritis of the hands on entry into any period of service and no clear and unmistakable evidence of arthritis of the hands prior to entry into the third period of service in 2004, the Veteran is presumed to have been in sound condition at the time of his 2004 deployment.

The Board therefore finds that the Veteran has a current diagnosis of arthritis of the bilateral hands, and he is competent to state that he experienced the same symptoms of that diagnosis in and since service.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a bilateral hand disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hand arthritis is granted.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


